                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164-3 Filed 05/21/21 Page 1 of 4 Page ID
                                                                                                                                               #:4319


                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel@troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendant
                                                                                                                   SMART KING LTD., and Defendant and
                                                                                                               9   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10                             UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12                                     WESTERN DIVISION
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13
                                                                                                              14   HONG LIU,                                     Case No.2:20-cv-08035-SVW-JPR
                                                                                                              15                       Plaintiff,                Honorable Stephen V. Wilson
                                                                                                              16           v.                                    DECLARATION OF LAUREN E.
                                                                                                                                                                 GROCHOW IN SUPPORT OF EX
                                                                                                              17   FARADAY&FUTURE INC.,                          PARTE APPLICATION TO SEAL
                                                                                                                   SMART KING LTD., JIAWEI                       CERTAIN DOCUMENTS FILED IN
                                                                                                              18   WANG, and CHAOYING DENG,                      SUPPORT OF PLAINTIFF’S
                                                                                                                                                                 CROSS-MOTION FOR SUMMARY
                                                                                                              19                       Defendants.               JUDGMENT AND OPPOSITION
                                                                                                              20
                                                                                                                                                                 Pretrial Conference:    7/19/21
                                                                                                              21 AND RELATED COUNTERCLAIM.                       Trial:                  7/27/21
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116164843
                                                                                                                               DECL. OF LAUREN E. GROCHOW IN SUPPORT OF EX PARTE APPLICATION TO SEAL
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164-3 Filed 05/21/21 Page 2 of 4 Page ID
                                                                                                                                               #:4320


                                                                                                               1           I, Lauren E. Grochow, declare as follows:
                                                                                                               2           1.       I am an attorney with Troutman Pepper Hamilton Sanders LLP, counsel
                                                                                                               3   of record for Defendant Smart King Ltd. and Defendant and Counterclaimant
                                                                                                               4   Faraday&Future Inc. (collectively, “FF”) in this action. I make this declaration in
                                                                                                               5   support of FF’s Ex Parte Application to Seal Certain Documents filed in Support of
                                                                                                               6   Plaintiff Hong Liu’s (“Liu”) Cross-Motion for Summary Judgment and Opposition
                                                                                                               7   (the “Cross-Motion”).         If called and sworn as a witness, I could and would
                                                                                                               8   competently testify to the matters set forth herein.
                                                                                                               9           2.       Liu filed his Cross-Motion at 11:26 p.m. PDT on May 18, 2021. The
                                                                                                              10   next morning, on May 19, 2021, after reviewing that Cross-Motion and analyzing
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   each of the many documents filed in support of the Cross-Motion, FF’s counsel
                                                                                                              12   promptly wrote Liu’s counsel and: (i) told him that he had publicly filed FF’s
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   privileged and confidential documents; (ii) explained why each of those documents
                                                                                                              14   is privileged and/or confidential; and (iii) requested that Liu immediately agree to a
                                                                                                              15   joint application to have those documents sealed, or else FF would be forced to file
                                                                                                              16   an ex parte application. At no time did Liu ever contact FF, pursuant to Local
                                                                                                              17   Rule 79-5 to inform FF that he was going to be filing FF’s confidential documents
                                                                                                              18   with his Cross-Motion. Liu’s counsel waited until the next day, May 20, 2021 to
                                                                                                              19   respond by simply stating that they disagreed with FF’s position and requesting to
                                                                                                              20   meet and confer. At 1:00 p.m. PDT May 20, 2021, a meet and confer took place
                                                                                                              21   between Liu and FF’s counsel during which Liu’s counsel agreed to file a joint
                                                                                                              22   application to seal and to contact the Courtroom Deputy to inform him that said joint
                                                                                                              23   application would be forthcoming, but Liu’s counsel disagreed with FF’s position
                                                                                                              24   regarding certain of the documents being privileged. A true and correct copy of this
                                                                                                              25   correspondence, including my follow up email to the parties meet and confer, is
                                                                                                              26   attached hereto as Exhibit A.
                                                                                                              27           3.       FF’s counsel provided the joint application later that same day, and
                                                                                                              28   provided the declaration that it would be filing to support its position on the
                                                                                                                   116164843                                   -1-
                                                                                                                               DECL. OF LAUREN E. GROCHOW IN SUPPORT OF EX PARTE APPLICATION TO SEAL
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164-3 Filed 05/21/21 Page 3 of 4 Page ID
                                                                                                                                               #:4321


                                                                                                               1   compelling reasons to seal the documents a few hours later. Later that night, on
                                                                                                               2   May 20, 2021 Liu’s counsel refused to return the application, stating that they wanted
                                                                                                               3   to review and edit FF’s supporting declaration, which, as FF’s counsel explained,
                                                                                                               4   they had no right to do. A true and correct copy of this correspondence is attached
                                                                                                               5   hereto as Exhibit B.
                                                                                                               6           4.       The next morning, on May 21, 2021, I contacted the Courtroom Deputy,
                                                                                                               7   pursuant        to   the    instructions   found    on    the   Court’s    website   at
                                                                                                               8   https://www.cacd.uscourts.gov/e-filing/sealed-documents to see if there was any way
                                                                                                               9   to temporarily seal the documents while the parties worked through the joint
                                                                                                              10   application. The clerk later explained that there was not a way to temporarily seal
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   the documents and that the parties would have to file an application to seal, either
                                                                                                              12   jointly or on an ex parte basis.
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13           5.       That same morning of May 21, 2021, I also followed up with Liu’s
                                                                                                              14   counsel regarding the status of the joint application. Liu’s counsel responded,
                                                                                                              15   explaining that they had changes to the application and supporting declaration. A
                                                                                                              16   true and correct copy of this correspondence is attached hereto as Exhibit C.
                                                                                                              17           6.       Kevin Hughes, counsel for Liu, and I had a call that same morning of
                                                                                                              18   May 21, 2021 at 10:10 a.m. PDT, during which I explained that Liu’s counsel had no
                                                                                                              19   right to edit FF’s supporting declaration, including specifically portions of the
                                                                                                              20   declaration establishing and confirming the privileged nature of documents and
                                                                                                              21   statements that Liu publicly filed, which would diminish FF’s ability to establish the
                                                                                                              22   grounds for sealing the documents. I further explained that Liu was entitled to
                                                                                                              23   disagree with FF’s declaration, but that Liu had an obligation to get the joint
                                                                                                              24   application on file as he was already in breach of the Protective Order, Local Rules,
                                                                                                              25   and his ethical obligations. After Mr. Hughes persisted that they would not proceed
                                                                                                              26   without editing the declaration, I asked him to provide those edits immediately. I
                                                                                                              27   further explained that FF would be filing an ex parte application that day if FF did
                                                                                                              28   not promptly receive Liu’s agreement to the joint application. Liu’s counsel then
                                                                                                                   116164843                                   -2-
                                                                                                                               DECL. OF LAUREN E. GROCHOW IN SUPPORT OF EX PARTE APPLICATION TO SEAL
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 164-3 Filed 05/21/21 Page 4 of 4 Page ID
                                                                                                                                               #:4322


                                                                                                               1   responded and confirmed he would no longer be amenable to a joint application
                                                                                                               2   should FF include its supporting declaration. A true and correct copy of this
                                                                                                               3   correspondence is reflected in the prior referenced Exhibit C.
                                                                                                               4           7.       On May 21, 2021, pursuant to Local Rule 7-19, I left voicemails for
                                                                                                               5   Liu’s counsel Kevin Hughes and Jake Nachmani, informing them that FF would be
                                                                                                               6   filing an ex parte application to sealing and asking that they let FF know if they
                                                                                                               7   intended to oppose that application. I followed up my voicemails with an email
                                                                                                               8   stating the same. When asked whether he would oppose the application, Liu’s
                                                                                                               9   counsel responded, “[w]e do not oppose the sealing of the identified materials, but
                                                                                                              10   we may oppose defendants’ contentions, characterizations or argument regarding the
T ROUTMAN P EPPER H AMILTON S ANDERS LLP




                                                                                                              11   confidentiality or privileged nature of certain of those materials or the propriety of
                                                                                                              12   plaintiff’s use of those materials.”         A true and correct copy of this email
                                                                       I R V I N E , CA 9 2 6 1 4 - 2 5 4 5
                                           5 PARK PLAZA
                                                          SUITE 1400




                                                                                                              13   correspondence is reflected in the prior referenced Exhibit C.
                                                                                                              14           8.       As recently as May 18, 2021, FF’s counsel has repeatedly demanded
                                                                                                              15   that Liu and his counsel return the hundreds of privileged documents that Liu pilfered
                                                                                                              16   before being terminated from FF, but Liu continues to refuse to do so. A true and
                                                                                                              17   correct copy of this correspondence is attached hereto as Exhibit D.
                                                                                                              18           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                              19   Executed on May 21, 2021 at Laguna Hills, California.
                                                                                                              20
                                                                                                              21                                             /s/ Lauren E. Grochow
                                                                                                                                                                    Lauren E. Grochow
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   116164843                                   -3-
                                                                                                                               DECL. OF LAUREN E. GROCHOW IN SUPPORT OF EX PARTE APPLICATION TO SEAL
